                                          Case 5:19-cv-00759-BLF Document 50 Filed 12/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                             UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         MARIO JOSEPH BARDO,                             Case No. 19-00759 BLF (PR)
                                  11
                                                       Petitioner,                       ORDER SETTING BRIEFING ON
                                  12                                                     RESPONDENT’S MOTION TO
Northern District of California
 United States District Court




                                                 v.                                      DISMISS FIRST AMENDED
                                  13                                                     PETITION; DENYING OTHER
                                                                                         MOTION AS MOOT
                                  14
                                         KEN CLARK, Warden,
                                  15
                                                      Respondent.
                                  16                                                     (Docket No. 48)
                                  17

                                  18          Petitioner, a California state prisoner, filed a petition for a writ of habeas corpus
                                  19   under 28 U.S.C. § 2254 with the assistance of counsel. On October 28, 2019, the Court
                                  20   granted Petitioner’s motion to dismiss counsel of record and reopened the matter to permit
                                  21   Petitioner an opportunity to file an opposition to Respondent’s motion to dismiss the
                                  22   petition for failure to exhaust state court remedies. Dkt. Nos. 20, 23. On October 13,
                                  23   2020, Petitioner filed a first amended petition which contains two claims. Dkt. No. 46.
                                  24   Although Petitioner did not include a motion for leave to file an amended petition, the
                                  25   Court construed the filing of the amended petition as a motion for leave to do so, and set
                                  26   briefing on the matter. Dkt. No. 47.
                                  27          In lieu of an opposition, Respondent has filed a motion to dismiss the petition as
                                  28   untimely as to both claims and for failure to exhaust state court remedies as to claim II.
                                            Case 5:19-cv-00759-BLF Document 50 Filed 12/14/20 Page 2 of 2




                                   1   Dkt. No. 49. Accordingly, the first amended petition is deemed to be operative petition in
                                   2   this matter. Briefing shall proceed on Respondent’s motion to dismiss as set forth below.
                                   3             Petitioner shall file an opposition to Respondent’s motion to dismiss no later than
                                   4   twenty-eight (28) days from the date this order is filed.
                                   5             Respondent’s reply shall be filed no later than fourteen (14) days from the date
                                   6   Petitioner’s opposition is filed.
                                   7             Petitioner’s motion for an extension of time to file a motion for leave to file an
                                   8   amended petition is DENIED as moot. Dkt. No. 48.
                                   9             This order terminates Docket No. 48.
                                  10             IT IS SO ORDERED.
                                  11   Dated: _December 14, 2020___                                   ________________________
                                                                                                      BETH LABSON FREEMAN
                                  12
Northern District of California




                                                                                                      United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Setting Briefing on MTD; Deny Other Motion as Moot
                                       P:\PRO-SE\BLF\HC.19\00759Bardo_brief.mtd.docx

                                  26

                                  27

                                  28                                                              2
